     Case 2:20-cv-02354-APG-DJA Document 15 Filed 02/09/21 Page 1 of 3




 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    REX M. MARTINEZ, ESQ.
      Nevada Bar No. 15277
 4    E-mail: rmartinez@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 6
      Tel: (702) 805-8340
 7    Fax: (702) 805-8340
      E-mail: jfoley@hkm.com
 8    Attorneys for Plaintiff
 9
                                UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA
11
       MONICA CURTIS, an Individual,
12                                                    CASE NO.: 2:20-cv-2354
                          Plaintiff,
13
14     vs.                                            STIPULATION AND ORDER FOR
                                                      DISMISSAL WITH PREJUDICE
15     THE JUSTICE COURT OF THE NORTH
       LAS VEGAS TOWNSHIP, CLARK
16     COUNTY, STATE OF NEVADA,
17
                          Defendants.
18
19
20           Plaintiff MONICA CURTIS, (“Plaintiff”), by and through her attorney, HKM

21    Employment Attorneys LLP, hereby stipulate and agree as follows:

22           WHEREAS, Plaintiff, now a former employee of Defendant, has brought claims against

23    Defendant for unlawful workplace discrimination and retaliation based on race under Title VII

24    of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §2000e et seq.; 42 U.S.C. §12101 et.

25    seq.; for monetary damages to redress the deprivation of rights secured to the Plaintiff by the

26    Civil Rights Act of 1871, 42 U.S.C. § 1981; for violations under the Fair Labor Standards Act

27    of 1938, 29 U.S.C. § 201 et.; seq.; and for certain claims brought pursuant to the Nevada

28    Revised Statutes;
                                               Page 1 of 3
     Case 2:20-cv-02354-APG-DJA Document 15 Filed 02/09/21 Page 2 of 3




 1           WHEREAS, Plaintiff initiated a Charge of Discrimination with the Equal Employment
 2    Opportunity Commission (“EEOC”) and on or about October 1, 2020, Plaintiff received her
 3    Notice of Right to Sue for her EEOC charges (No. 34B-2018-01335 and No. 34B-2019-00358);
 4           WHEREAS, Plaintiff filed her Complaint against Defendant on December 30, 2020
 5    (ECF No. 1);
 6           WHEREAS, Defendant’s Answer to her Complaint is was due February 4, 2021, after
 7    an agreed to extension (see ECF No. 11 and No. 12);
 8           WHEREAS, Plaintiff acknowledges that all claims related to Plaintiff’s employment
 9    with Defendant, including the claims alleged in the Complaint and Charges, are barred by
10    sovereign immunity and as such fall within the jurisdiction of the Eighth Judicial District Court
11    of Clark County, Nevada.
12           IT IS HEREBY STIPULATED by and between Defendant and Plaintiff as follows:
13           1.      All of Plaintiff’s claims relating to her employment with Defendant, including
14    those alleged in the Complaint and Charges, shall be dismissed with prejudice, with each side
15    bearing their own attorneys’ fees and costs;
16           2.      If Plaintiff brings the claims contained in her Complaint (ECF No. 1) in the
17    Eighth Judicial District Court of Clark County, Nevada, Defendant will not raise any statute of
18    limitation issues that were not present when Plaintiff filed her Complaint (ECF No. 1).
19           3.      Defendant’s Answer to Plaintiff’s Complaint (ECF No. 1) is unnecessary as it is
20    now moot.
21    ///
22    ///
23    ///                                                 IT IS SO ORDERED:

24    ///
                                                          _______________________________
25    ///                                                 UNITED STATES DISTRICT JUDGE
26    ///
                                                          DATED: February 9, 2021
27    ///
28    ///
                                                Page 2 of 3
     Case 2:20-cv-02354-APG-DJA Document 15 Filed 02/09/21 Page 3 of 3




 1    Dated this 5th day of February 2020.
 2
 3     By: /s/ ________________                    By: /s/ ___________________
       REX M. MARTINEZ (Bar No. 15277)             JEFFREY S. ROGAN
 4     HKM Employment Attorneys                    Deputy District Attorney – Civil Division
 5     1785 East Sahara, Suite 300                 500 S. Grand Central Parkway, Suite 5075
       Las Vegas, Nevada 89104                     Las Vegas, Nevada 89155-2215
 6     Telephone: (702) 805-8340                   T. (702) 455-4761
       Facsimile: (702) 805-8340                   F. (702) 382-5178
 7     Email: jfoley@hkm.com                       Jeffrey.Rogan@clarkcountyda.com
       Attorneys for Plaintiff                     Attorney for Defendant
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             Page 3 of 3
